Citation Nr: 1428450	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on acted duty from January 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs).

In June 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Fort Harrison, Montana.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, VA treatment records indicates that the Veteran is in receipt of Social Security disability benefits, the basis of which is unspecified.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Additional relevant evidence has been submitted following the January 2012 (the last) Supplemental Statement of the Case.  The Veteran has not submitted a waiver of the Agency of Original Jurisdiction (AOJ) review.  The AOJ should review all evidence submitted after the January 2012 SSOC.

After obtaining any additional records, the agency of original jurisdiction (AOJ) should then review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  After obtaining any additional records, the AOJ should then review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of the claim.

3.  Following the receipt of any additional information/evidence, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case which takes into consideration all evidence (in the claims file, in VVA and VBMS) received since the January 2012 SSOC and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



